United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2249
                         ___________________________

                                 Kristoffer R. Bryan

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: February 5, 2015
                              Filed: February 9, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Kristoffer R. Bryan appeals the district court’s1 order affirming the denial of
supplemental security income. For reversal, Bryan argues that (1) the Administrative

      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
law Judge’s (ALJ’s) residual functional capacity determination was not supported by
substantial evidence and failed to account adequately for his mental impairments; (2)
the ALJ erroneously failed to find that his bipolar disorder and personality disorder
were severe impairments; and (3) the ALJ erroneously failed to find that his affective
disorder met or medically equaled Listing 12.04. Following careful review of the
parties’ submissions and the record before us, we conclude that each of Bryan’s
arguments lacks merit. This is because substantial evidence in the record as a whole
supports the ALJ’s findings regarding residual functional capacity, the severity of
Bryan’s impairments, and his failure to meet listing requirements. Accordingly, we
affirm the district court’s judgment. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-